UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                No. 00-41238


                       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,


                                   VERSUS


                           RAYMOND RAMIREZ,

                                                    Defendant-Appellant.




            Appeal from the United States District Court
                 For the Southern District of Texas

                           October 25, 2001
Before REAVLEY, HIGGINBOTHAM and PARKER, Circuit Judges.

ROBERT M. PARKER, Circuit Judge.

     Raymond Ramirez was convicted of distributing cocaine base and

sentenced   to   168   months   imprisonment,   a   five   year   term   of

supervised release, a fine of $5,000 and a $200 special assessment.

He now appeals that sentence.      For the reasons below, we affirm the

district court’s sentence.

     Pursuant to a plea agreement, Ramirez pled guilty to two

counts of distributing cocaine base, a Schedule II controlled


                                     1
substance.   The plea agreement provided that the parties were free

to argue the applicability of relevant conduct information on

Ramirez’s alleged drug trafficking following his release from the

Bureau of Prisons for his prior sentence in V-98-16.                 Ramirez

argues that his Sixth Amendment right to confront and cross-examine

his accusers was violated because the district court erred in

allowing the    use   of   hearsay    evidence    of   relevant   conduct    to

increase his offense level under the sentencing guidelines.                 “We

review drug quantity determinations, as findings of fact, for clear

error.” United States v. Medina, 161 F.3d 867, 876 (5th Cir. 1998)

(citation omitted), cert. denied, 526 U.S. 1043, 119 S. Ct. 1344,

143 L. Ed. 2d 507 (1999).

      At   sentencing,     “[t]he    district    court   may   consider     any

information which has sufficient indicia of reliability to support

its probable accuracy.”       United States v. Vital, 68 F.3d 114, 120

(5th Cir. 1995) (internal quotations and citations omitted).              This

includes findings regarding drug quantities that do not implicate

Apprendi,1 testimony of a probation officer and even hearsay.               See

generally United States v. Huskey, 137 F.3d 283, 291 (5th Cir.

1998) (citations omitted).

      Notwithstanding our prior holdings, Ramirez contends that we


  1
    Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147
L. Ed. 2d 435 (2000) (other than fact of prior conviction, any fact
that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury and proved beyond a
reasonable doubt).

                                       2
should   reevaluate    the    admissibility          of    hearsay    evidence      at

sentencing hearings in view of the United States Supreme Court’s

decision in Lilly v. Virginia, 527 U.S. 116, 119 S. Ct. 1887, 144
L. Ed. 2d 117    (1999),     which    found   that      a    defendant’s      right   to

confrontation during a trial was violated by the admission of the

untested confession of a codefendant.                 However, we decline to

extend the holding in Lilly to the instant case as it is factually

inapposite     in   that     it    addresses     a        defendant’s      right    to

confrontation during a trial and not a sentencing hearing.                         “[A]

defendant’s    confrontation       rights   at       sentencing      are    severely

restricted.”    United States v. Rodriguez, 897 F.2d 1324, 1328 (5th

Cir. 1990), cert. denied, 498 U.S. 857, 111 S. Ct. 158, 112 L. Ed. 2d
124 (1990).    “In determining the relevant facts at sentencing, the

district court is not restricted to information that would be

admissible at trial.”        Vital, 68 F.3d at 120.            In making factual

sentencing    determinations,      a   presentence         report    is    considered

reliable and may be considered by the trial judge.                        See United

States v. Lghodaro, 967 F.2d 1028, 1030 (5th Cir. 1992) (citing

United States v. Sanders, 942 F.2d 894, 897-98 (5th Cir. 1991).

     The evidence of relevant conduct contested by Ramirez and

relied upon by the district court was contained in Ramirez’s

presentence report. As Ramirez’s only challenge to the reliability

of the relevant conduct information is a claim of hearsay, we find

no error by the district court.


                                        3
AFFIRMED.




            4